The State has filed a motion for rehearing, submitting that this Court erred in that part of the original opinion discussing appellant's bills of exception 1, 2, and 3, relating to the admission of evidence of an extraneous crime.
The original opinion is understood to mean that the State had a right to show that appellant was in need of funds for the purpose of paying a fine which he owed but that it did not have the right to show the kind and character of the offense and the details for which he had been convicted. The writer is in hearty accord with the original opinion on this subject and considers that the reasons for the holding are clearly expressed. It was not necessary in establishing motive for the offense in the instant case that the State show appellant had been previously convicted of swindling by giving hot checks. While the nature of the previous crime added nothing to the question of motive, it did sound pretty loud in picturing the accused as a man who would likely commit the crime for which he was being tried.
The chief contention is that the bills of exception are not so drawn as to show an objection that will reach the point considered in the original opinion. After the several objections were overruled, the witness Adams testified that the "worthless checks" upon which appellant had been convicted for swindling totalled between $100.00 and $120.00. It was permissible for the State to show that appellant was being pressed by the sheriff to pay a fine or fines which had been assessed against him. There was no necessity for developing before the jury the character of offenses nor the amounts involved therein, and evidence so showing was not admissible for any purpose. Under such circumstances, an objection which might otherwise be regarded as too general will save the point. See authorities collated under Sec. 208, page 133, Branch's Ann. Tex. P. C.
The motion for rehearing is overruled.